WALSH, J.
This was a suit on promissory notes by the holder thereof against prior endorsers. The notes were received by plaintiff in the course of his business as contractor on account of work done for defendant Dagesse in the construction of a house for Dagesse. The question involved was whether the notes were received -by plaintiff as payment without recourse of the debt due him or whether he received them in the ordinary course of business expecting prior endorsers to compensate him in the event that the notes were not paid at maturity.
The jury was out just seven minutes and from the verdict rendered we feel that due consideration was not given to the matter. If the plaintiff was entitled to recover at all, the strong preponderance of the evidence is with his contention that he is entitled to $1698.09 with interest from May 4, 1927.
Motion for new trial granted.